Citation Nr: 0019753	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-17 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability (lumbosacral strain), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from August 1988 to 
November 1991, with an additional three months and ten days 
of prior active service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case in April 
1998.


FINDINGS OF FACT

1.  The appellant's low back disability is manifested by 
reports of chronic low back pain with episodic flare-ups of 
more severe pain with muscle spasm.

2.  The evidence in this case does not reflect that the 
appellant has an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular disability rating standards for his low back 
disability.


CONCLUSIONS OF LAW

1.  The appellant's low back disability is no more than 20 
percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5295 (1999).

2.  Referral under the extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
finding is based on the appellant's contentions regarding the 
increased severity of his low back disability.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Moreover, although the appellant was awarded an increased 
evaluation for his low back disability during the pendency of 
this appeal (from 10 percent to 20 percent effective from the 
date of claim, December 7, 1995), his claim remains in 
appellate status because he has not withdrawn it and less 
than the maximum available benefits have been awarded.  See 
AB v. Brown, 6 Vet. App. 25 (1993).

Factual Background

The evidence in this case includes the service medical 
records, VA outpatient reports dated in 1988-89, private 
medical records dated in 1992-96, and the reports of VA 
compensation examinations conducted in June 1996, November 
1996, January 1999, March 1999, and October 1999.  The Board 
also reviewed the appellant's pleadings and the transcript of 
his hearing held at the RO on October 8, 1996.

The service medical records indicated that the appellant was 
administratively separated from active service in November 
1991 because of "chronic mechanical low back pain" that 
impaired his ability to perform his duties.  These service 
records disclosed a long history of back pain problems 
related to a number of acute injuries, including an old high 
school football injury.  The VA outpatient reports of 1988-89 
did not reflect treatment for any back complaints.

The private medical records disclosed treatment primarily for 
injuries sustained in separate motor vehicle accidents in 
1993 and 1995, which included trauma to his spine in both 
accidents (he was rear-ended in the 1993 accident and the 
1995 accident involved a head-on collision).  However, these 
records also showed treatment for an acute exacerbation of 
his lumbar strain problem, the service-connected disability, 
in 1992, prior to the 1993 accident, and an x-ray taken in 
April 1992 was interpreted as showing findings suggestion of 
muscle spasm.  Records dated from 1995-96 showed treatment 
exclusively for what was described as a "recurrence of his 
lumbar spine strain as a result of the motor vehicle accident 
he was involved in on 6/25/95."  The report of the final 
follow-up treatment summary dated in June 1996 indicated that 
the appellant had reached the "maximum medical improvement 
from his treatment" for the injuries sustained in the 1995 
head-on collision accident.  Physical examination at that 
time disclosed that the appellant had decreased range of 
motion (degrees not specified) in the lumbar spine and that 
he still had palpable muscle spasms at the L3, L4 and L5 disc 
levels.  There was also weakness in both lower extremities, 
although the examiner did not provide any further details as 
to the severity of extent of such weakness, and it was also 
noted that he had good femoral pulses bilaterally.  Based on 
these findings, the examiner stated that the appellant's 
condition would persist for the foreseeable future and that 
his lumbar spine injury resulted in a "thirty (30%) percent 
permanent partial disability to the whole man, according to 
the AMA Guidelines for loss of motion, pain, loss of function 
and loss of endurance."

The VA "spine" compensation examination conducted in May 
1996 resulted in a diagnosis of degenerative disc disease.  
The appellant's chief complaint was "a bad back" and he 
related a long history of lower back pain and intermittent 
episodes of numbness in his lower legs.  At the time of the 
examination, he reported that he had been working as a 
security guard at a local university, but that he had been on 
leave for the past two months due to continued problems with 
his back.  He reported as well that he was presently under 
the care of a private physician (undoubtedly corresponding to 
the course of treatment described above) who had informed him 
that he had a herniated disc per an MRI study.  The Board 
notes in passing at this point that the appellant made no 
mention of his 1995 motor vehicle accident in reporting his 
history given at the time of this VA examination, or of the 
fact that the private medical treatment he described was 
specifically for injuries sustained in that accident.  As 
will be discussed further, it is quite evident from review of 
the file that the appellant has tried to downplay the 
significance of his 1993 and 1995 motor vehicle accidents and 
the aggravating nature of the back injuries he sustained in 
those accidents in connection with the claim on appeal.  
Nevertheless, on physical examination in May 1996, the 
examiner observed that the appellant was "robust" and 
"highly muscular" and, in seeing that he had some Oriental 
tattoos on his body, the appellant told the examiner that he 
was an expert in the martial arts.  The appellant added that 
he used to teach martial arts but had to give it up due to 
his bad back, although he still occasionally did some 
coaching.  Objectively, the examiner reported the following:

On examination, the patient stands 
straight.  He had difficulty squatting; 
more pain trying to get up, with 
discomfort in his back.  The back is 
straight, well aligned.  Palpation 
reveals moderately significant muscle 
spasm, today more so on the left 
paralumbar muscles.  There is tenderness 
in the lower back areas on the 
paravertebral locations.  He can flex to 
90 degrees, but with a fair amount of 
pain.  He is a little stoic.  He can 
extend his back to 20 degrees, again 
experiencing discomfort in the lower 
back.  Lateral flexion is 10 degrees on 
the right and 15 degrees on the left, 
again with symptomatic discomfort.  
Rotation is limited to 20 degrees, again 
for the same reason of pain.  The deep 
tendon reflexes are not elicited 
bilaterally at the knees and the ankle.  
I had the patient distracted by pulling 
his hands and looking at the ceiling, and 
when questioned about this he stated that 
his other doctors have not gotten 
reflexes either.  There is loss of 
pinprick sensation on the skin of the 
anterior thigh bilaterally down to about 
the knee.  Straight leg [raising test] is 
positive bilaterally.

Following his May 1996 examination, the appellant testified 
at a hearing held at the RO before a Hearing Officer in 
October 1996.  At that time, he testified that he could not 
stand straight due to pain in his low back that was chronic 
in nature (he stated that he had pain at "[a]ll times.  
Whether it's standing, sleeping or whatever I am doing."  He 
also responded that the examiner's finding on the 
aforementioned VA examination regarding how well his back was 
aligned was "false."  The appellant testified further he 
suffered from chronic muscle spasm that caused sharp pains to 
shoot through his legs.  Regarding employment, he testified 
that he could not hold down a job in the field his was 
trained for (security/correctional work) due to his low back 
disability and related problems with prolonged standing, 
bending, etc.  He testified that he was presently going to 
school at night, and later in the hearing he related that 
this training was for work in the computer field.  The 
appellant testified as well that he had tried three different 
back braces, to include one given to him by a chiropractor-
friend in the Washington, DC, area.  On this latter point, 
the Board notes that pursuant to its April 1998 remand, the 
RO sent him a development letter requesting that he provide 
the names and addresses of all medical care providers for his 
back disability, but that only the above-cited private 
medical records were obtained in response to his response to 
this development inquiry.  Later in the hearing, the 
appellant testified that he could work but that no one would 
hire him due to his back condition.  He further testified 
that he was an "exercise fanatic" but that he could not 
exercise because his back would "lock" up and "get so 
tight that I can do nothing but lay on the floor."

Based on his hearing testimony, the RO had the appellant 
examined in November 1996.  Once again, the appellant made no 
mention of his 1993 and 1995 car accidents; instead, he 
reported in considerable detail a history of back problems 
since 1984 when he injured his back playing football and 
while undergoing physical training in a National Guard unit.  
He stated that ever since those injuries he had intermittent 
low back pain, without radiation, with pain intensified by 
prolonged standing or bad weather, and relieved by rest and 
Motrin.  He stated further to the examiner that he tried not 
to limit his physical activities.  Objectively, on the 
"spine" examination, it was noted by the examiner that the 
appellant was "well-developed, well-nourished" and in no 
acute distress.  Examination of his lumbar spine revealed 
moderate diffuse tenderness, but no paraspinal spasm, and 
straight leg raising was negative bilaterally.  Range of 
motion was limited to 65 degrees on forward flexion, although 
there was no objective evidence of pain with motion.  Also, 
the appellant was able to stand normally, and he had a normal 
gait.  Based on these findings, the examiner diagnosed 
chronic strain, lumbosacral spine.  The same VA examiner also 
conducted a neurological examination, but found no evidence 
of radiculopathy at the time of the examination.  In his 
closing statement, the examiner added that it was impossible 
to say how much symptomatology was related to the two 
injuries sustained in 1984, but "[n]onetheless, "today's 
orthopedic and neurological examinations are not terrible 
impressive."

As noted above, the Board remanded this case in April 1998 to 
have the appellant examined again for compensation purposes.  
He was seen on three separate occasions in 1999, the third 
examination (October) was scheduled only because of the fact 
that the first two examinations were conducted by VA 
physicians who had previously evaluated the appellant, which 
was contrary to the Board's remand instructions.  
Nevertheless, the Board at this time will discuss all three 
examinations given that the reported clinical findings are 
relevant to the disposition.

The January 1999 "spine" examination was conducted with 
review of the evidence in the claims file by the examiner who 
concluded that the appellant had chronic lumbosacral sprain.  
It was on this examination that the examiner acknowledged the 
Board's remand instructions but asked the appellant whether 
he objected to being evaluated again by him for compensation 
purposes (the examiner only realized this fact after spending 
almost an hour with him), which in response he stated that he 
had no objections.  It was also noted by the examiner that 
the appellant reported present employment as a bouncer in a 
night club.  When he questioned him about this line of work 
in light of his bad back, the appellant explained that he was 
assisted by other large bouncers if any altercations 
occurred.  Objectively, clinical findings on the physical 
examination were as follows, in pertinent par:

. . . we again have a well-muscular, 
well-developed individual who walks down 
the hall with a good gait.  He can squat 
down and stand up on his toes.  As soon 
as we go through the range of motion 
maneuvers, he starts complaining of pain.  
Most of it is subjective.  On flexion of 
his back, forward flexion, he can to 90 
degrees but complains of spasm up and 
down his paraspinal muscles.  He can 
backward extend his back to 25 degrees.  
Lateral deviation is 20 degrees in each 
direction.  Lateral rotation is 
approximately 25 degrees.  Deep tendon 
reflexes again are absent, and whether 
this is voluntary or what, it is 
difficult to get a reflex out of him.  
The straight leg test is negative 
bilaterally.

The RO rescheduled the appellant for another VA "spine" 
examination which was conducted in March 1999.  This 
examination was also conducted by a VA physician who had 
previously evaluated the appellant (on the VA spine and 
neurological examinations conducted in November 1996), which 
in turn resulted in rescheduling of another examination in 
October 1999, detailed below.  Nevertheless, the results of 
the March 1999 examination were significant for the 
following: no mention of the 1993 and 1995 car accidents by 
the appellant; complaints of intermittent low back pain and 
frequent diffuse radiation into lower extremities, pain 
intensified by prolonged standing, eased by rest and Motrin, 
all related by the appellant to the 1984 football/National 
Guard training injuries (and a 1991 road march strain injury 
while he was in Korea); notations by the examiner that the 
appellant was "well-developed" and "well-nourished"; and, 
with clinical findings showing mild diffuse tenderness, no 
paraspinal spasm, but positive straight leg raising 
bilaterally at 30 degrees and forward flexion limited to 60 
degrees, although with no objective evidence of pain on 
motion.  The appellant could also arise and stand normally 
and his gait, heel and toe gaits, hop on either foot and 
squat were normally executed.  Neurologically, the appellant 
was normal in all respects except for subjective decreased 
pinprick sensation over the entire right foot in a 
nondermatomal distribution.  Based on these findings, the 
examiner also diagnosed chronic strain, lumbosacral spine.  
The examiner added that since the appellant was in pain at 
the time of the examination, there should be no additional 
loss of motion with exacerbation.

The October 1999 VA examination was conducted by an examiner 
who had not previously evaluated the appellant.  This 
examination was conducted with benefit of review of the 
claims file by the examiner and included review of the 
reports of x-rays taken in March 1999 and MRI study completed 
in October 1999.  Subjectively, the appellant complained of 
recurrent low back pain at the time of this examination.  He 
added that his pain episodes occurred every few weeks, 
especially in connection with weather changes.  He also 
described radicular-type symptoms, but denied any progressive 
weakness, urinary or bowel dysfunction.  He indicated further 
that his symptoms were relieved by rest, occasionally by 
Advil, and by drinking Japanese green tea.  In terms of 
employment, the appellant reported that he was still in 
school taking classes in computers and working as a security 
guard/bouncer in a night club.  Objectively, the examiner 
noted the following:

This reveals a very well built muscular 
gentleman.  He walks with a normal gait.  
He doesn't wear any braces or orthotics, 
although the patient has a back brace at 
home.  The examination to the spine 
showed no leg length discrepancy, no 
scoliosis, well level shoulders and 
pelvis.  There was moderate tenderness in 
the paraspinal area in the lumbar spine, 
although there was no noticeable swelling 
or skin changes.  Forward flexion was 
about 55 degrees, extension was limited 
to 15-20 degrees.  Side bend showed 
limitation to about 15 degrees and 
rotation to the right and left showed 
limitation to only 10-15 degrees.  The 
patient's straight leg raising test was 
negative bilaterally and I was able to 
straighten his leg to about 70 degrees 
with moderate discomfort in the lumbar 
spine.  Deep tendon reflexes were intact 
at the knees and ankles and equal.  There 
were no noticeable weaknesses in the 
extremities.  Sensation was intact in all 
dermatones and equal.

The examiner noted that the March 1999 x-rays showed a normal 
study except for possible degenerative changes at the 
superior portion of the right SI joint where the appellant 
had no clinical signs of correlating pain.  He added that an 
MRI study was ordered to evaluate "any remote possibility of 
nucleus pulposus."  Based on these findings, the examiner's 
diagnosis was chronic back pain syndrome.  The MRI study was 
subsequently added to the report without comment from the 
examiner, but the Board notes that the report reflects the 
interpreter's impression of mild diminished T2 signal of the 
L4-5 and L5-S1 discs suggestive of early desiccation, 
otherwise an unremarkable study.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1999); see 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
analyzing the evidence, the Board may not base a decision on 
its own unsubstantiated medical conclusions but rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).
To accomplish the above, the Board must assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; however, if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995) (sections 4.40 and 4.45 
make clear that pain must be considered capable of producing 
compensable disability of the joints); Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).  The Board must therefore consider whether an 
increased schedular rating may be in order (1) pursuant to 
the relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support a 
higher rating pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel has held that the Board 
must consider whether an increased schedular or separate 
rating may be in order pursuant to 38 C.F.R. § 4.59 on the 
basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 depends 
on whether the musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and where another diagnostic code based on limitation 
of motion is potentially applicable to the particular 
disability under consideration.  Id.  The General Counsel 
cautioned that the applicability of a separate or multiple 
rating for a musculoskeletal disability is subject to the 
limitations of 38 C.F.R. § 4.14, which prohibits "the 
evaluation of the same manifestation [of a disability] under 
different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2 (1999).  However, of primary 
concern in a claim for an increased evaluation is the present 
level of disability as determined by the schedular standards.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Francisco, 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that although a rating specialist was directed 
to review the recorded history of a disability in order to 
make an accurate evaluation, the regulations did not give 
past medical reports precedence over current findings.  Id. 
at 58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the medical evidence, in particular, the recent VA 
examinations conducted in 1999 pursuant to the Board's remand 
instructions of April 1998.

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to more than a 
20 percent schedular evaluation for the low back disability.

The severity of the appellant's low back disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (1999).  Presently, he is rated 
20 percent disabling under Diagnostic Code 5295 for 
"lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position."  A rating greater than that which is 
currently in effect is available if there are residuals of a 
fracture to the vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) (60 
percent rating, Code 5285); if there is complete bony 
fixation (ankylosis) of the spine, either in a favorable (60 
percent rating) or unfavorable angle (100 percent rating, 
Code 5286); if there is favorable (40 percent rating) or 
unfavorable (50 percent rating) ankylosis of the lumbar spine 
(Code 5289); if there is severe limitation of motion of the 
lumbar spine (40 percent, Code 5292); or if the disability is 
manifested by severe lumbosacral strain (40 percent, Code 
5295) with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of motion of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of these manifestations 
with abnormal mobility on forced motion.  With respect to 
Diagnostic Code 5285, cases that fall outside the criteria 
cited above under that code are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.

According to the Rating Schedule, the Board concludes that 
the findings detailed above are most consistent with a 20 
percent under Diagnostic Code 5295 for lumbosacral strain 
manifested by complaints of chronic pain and occasional 
flare-ups of more severe pain with muscle spasm.  The VA 
compensation examinations discussed above disclose a 
relatively consistent disability picture significant for a 
history of recurrent back strain causing pain and muscle 
spasm, especially with weather changes.  However, a higher 
rating (above 20 percent) is clearly not in order pursuant to 
the schedular criteria as there is no medical evidence 
whatsoever showing that his low back disability involves (or 
ever involved, for that matter) abnormal mobility requiring a 
neck brace (Diagnostic Code 5285); complete bony fixation 
(ankylosis) of the spine, either in a favorable or 
unfavorable angle (Diagnostic Code 5286); or favorable or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5289).

Moreover, a higher rating under Diagnostic Code 5292 (40 
percent) is also not applicable in this case as it was not 
shown by the medical evidence of record that the appellant 
has (or has ever had) "severe" range of motion loss in his 
lumbar spine.  He clearly has some limited range of motion on 
forward flexion, but without significant other deficits in 
the other planes of movement of the spine, as reflected by 
the above-cited VA examinations of 1996 and 1999, and 
therefore, the Board does not find that his disability is 
manifested by "severe" range of motion loss in the lumbar 
spine.  On this point, the Board observes that no examiner 
has described his range of motion loss in such terms, and 
indeed, the reported testing results in degrees on no less 
than six VA examinations conducted since 1996 do not support 
such a finding.  Moreover, it is clearly evident from the 
evidence in the file - medical (findings showing that his 
well-developed, "very muscular," that he has a normal gait, 
is able to stand and squat, etc.) and non-medical (his 
accounts of working as a bouncer, his reference in a January 
2000 statement that he is working on building up his stomach 
muscles, his reference to not limiting his activities, and of 
being an "exercise fanatic" who is an expert in the martial 
arts, etc., even if some of these accounts are mitigated by 
the fact that his back problem limits his ability to fully 
perform in all these respects) that "severe" limitation of 
motion of his lumbar spine is not a clinically significant 
element of his disability.  Hence, there is no basis to award 
increased disability compensation on the basis of limitation 
of motion under Diagnostic Code 5292.

A higher rating under Diagnostic Code 5295 is not in order as 
well.  "Severe" lumbosacral strain according to the 
schedular criteria requires current medical findings showing 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation on forward bending in a 
standing position with osteo-arthritic changes and 
irregularity of joint space, or some of these deficits with 
abnormal mobility on forced motion.  As noted above, the 
clinical findings on the recent VA examinations of 1999 did 
not show that the appellant had any spinal column listing; in 
fact, it was specifically noted that he had a normal gait and 
posture with no fixed deformities.  In addition, although it 
was not specifically indicated whether Goldthwaite's sign was 
tested, the examiners did not report testing for same and so 
it is assumed that in their clinical evaluation of the 
appellant, this sign was not deemed relevant to the 
examination results.  Further, while the appellant had some 
early loss of disc space height of the L4-5 and L5-S1 discs 
as seen on the 1999 MRI, the other vertebral bodies were well 
maintained and there was no significant degenerative changes 
in the facet joints.  When these findings are read together 
with the other evidence that does not clinically demonstrate 
the other findings for higher ratings (above 20 percent) 
under Diagnostic Code 5295, the Board finds that the overall 
disability picture does not reflect a "severe" disability 
under these schedular criteria.

A separate rating under Diagnostic Code 5003 is not in order 
as it is not shown that his low back disability is manifested 
by symptoms primarily or uniquely attributable to the 
"mild" degenerative arthritis shown on the March 1999 x-
rays.  As indicated above, it appears that his low back 
disability is manifested by the pain complaints with 
intermittent flare-ups of more severe pain with muscle spasm, 
which supports entitlement to a 20 percent rating under 
Diagnostic Code 5295.

There is also no evidence of current prescription-based 
medication use for pain complaints and, as detailed above, 
there is no evidence that he has sought or needed 
in/outpatient treatment for the low back disability in the 
recent past following service.  Further, the objective 
evidence does not show that he actually requires a back brace 
as he was not seen wearing one when clinically evaluated on 
multiple occasions in 1996 and 1999.  These findings, when 
viewed in light of the medical  reports cited above, further 
support the Board's conclusion that the appellant's back 
disability has not actually increased in severity for 
purposes of entitlement to compensation benefits.

With respect to his contentions regarding the degree or 
severity of his back disorder, regular need for a brace, 
etc., the Board finds that the appellant's credibility for 
purposes of his claim for benefits is, to some extent, 
questionable; as noted above, during the entire course of the 
development of this appeal, he has downplayed the 
significance of the back injuries he sustained in 1993 and 
1995 as demonstrated by his failure to report these accidents 
and the back injuries he sustained in them when giving his 
medical history on the VA examinations cited above.  
Moreover, the evidence in the file, namely, his hearing 
testimony of October 1996, where he stated that he could not 
stand up straight, that the VA examiner's finding that his 
back was well aligned was "false," etc., demonstrates to 
the Board that he has been less than objective in presenting 
his case vis-à-vis the true disabling nature of his low back 
disability.  Again, as previously noted, the overwhelming 
consistency in the VA examination accounts of his ability to 
stand, move, walk, overall physical appearance, description 
of his activities (work as a bouncer, expert in martial 
arts), etc., clearly shows that the appellant is at the very 
least, far less disabled than he apparently believes or is 
willing to be candid about.  The Board finds that these 
facts, when viewed in the context of the total disability 
picture, reflect inconsistencies in his contentions on appeal 
that cannot otherwise be attributed to poor historical recall 
or simple mistake.  Rather, the Board finds his credibility 
in doubt for the specific reason that it is plainly evident 
that he has attempted to portray himself as more severely 
disabled when he clearly is not, as shown by the medical 
evidence.  For these reasons, the Board concludes that his 
contentions on appeal and hearing testimony are far 
outweighed by the other evidence in the file for purposes of 
showing entitlement to increased disability under applicable 
law and regulations.

As alluded to above, the Board must also address whether an 
increased rating for the appellant's back disability is 
warranted under 38 C.F.R. §§ 4.40, 4.45.  The regulation for 
musculoskeletal system functional loss in section 4.40 
provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursions, 
strength, speed, coordination and 
endurance.  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
and the functional loss, which respect to 
all these elements.  The functional loss 
may be due to absence of part, or all, of 
the necessary bones, joints and muscles, 
or associated structures, or to 
deformity, adhesions, defective 
innervation, or other pathology, or it 
may be due to pain, supported by adequate 
pathology and evidenced by the visible 
behavior of the claimant undertaking the 
motion.  Weakness is as important as 
limitation of motion, and a part that 
becomes painful on use must be regarded 
as seriously disabled.  A little used 
part of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity[,] 
or the like.

Section 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of 
movements in different planes of motion and therefore, 
inquiry will be directed to such considerations as movement 
abnormalities, weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; and incoordination 
(impaired ability to execute skilled movements smoothly).

The appellant's pain complaints in his back do not warrant an 
increased rating above the now assigned schedular levels under 
38 C.F.R. §§ 4.40 and 4.45 because a preponderance of the 
medical evidence does not substantiate "additional" range-
of-motion loss in the back due to pain on use or during flare-
ups, or due to weakened movement, excess fatigability, or 
incoordination.  Indeed, it was noted on the recent VA 
examination of March 1999 that the appellant had no additional 
functional loss due to pain with range of motion in his low 
back, as his limited ability was contemplated in the reported 
degrees of motion loss.  Further, on the October 1999 
examination, the examiner specifically added that while x-rays 
showed some degenerative changes in the superior portion of 
the SI joint, there was no clinical signs of correlating pain.  
There is no other clinically documented evidence in this case 
to show additional functional loss, and this is especially 
evident given that the findings of pain and recurrent spasm 
noted were considered as the primary positive evidence to 
support an increased level of strain impairment under 
Diagnostic Code 5295 when that rating was granted in September 
1996, during the pendency of the appeal.  It cannot be said 
therefore that the appellant has "additional" range-of-
motion loss under 38 C.F.R. § 4.40 because the schedular 
criteria as applied to the facts in this case encompasses an 
increased level of impairment due in significant part to 
painful forward bending in a standing position.  Thus, it is 
the Board's judgment that to award increased compensation for 
these symptoms would in effect violate the anti-pyramiding 
provisions under 38 C.F.R. § 4.14 because these findings would 
be overlapping or duplicative in nature in light of 
consideration of even higher ratings under section 4.40.

Further, as noted above, the appellant has denied other tell-
tale symptoms like weakness in his low back.  When viewed 
together with the fact that he does not have any of the other 
findings deemed critical under sections 4.40 and 4.45, the 
Board can only conclude that he does not actually have any 
"additional" functional impairment of his back disability 
which warrants entitlement to higher disability rating.  
Regarding section 4.45, the Board notes that on no occasion 
when the appellant was been examined by VA was it was not 
reported that he was using a brace or experiencing any 
episodes of instability.  There is also no evidence of recent 
outpatient care, physical therapy, or current prescription-
based medication use for this disability.  These findings 
preponderate against a finding that he has any additional 
functional loss due to movement abnormalities, weakened 
movement, or incoordination.  Thus, as the record currently 
stands, there is no objective medical evidence which confirms 
the presence of additional functional loss in the appellant's 
low back beyond what is contemplated in the present 
disability rating.  In summary, the recent clinical findings 
do not reflect a level of impairment in the low back that 
would support a higher schedular rating under any applicable 
criteria found in 38 C.F.R. Part 4.

With respect to the above, it appears that the exact degree or 
"extent" of functional loss due the appellant's pain 
complaints, expressed either in mathematical or medically 
certain terminology, is an elusive concept from a medical 
standpoint.  As the Court has stated, "[m]edicine is more art 
than exact science" and therefore, mere reliance on pain 
complaints is insufficient to establish an increased level of 
disability, especially where the clinical findings are not 
remarkable.  Lathan v. Brown, 7 Vet. App. 359, 366 (1995).

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

In view of the above, the Board concludes that an increased 
rating above 20 percent for the appellant's low back 
disability is not warranted, based on the schedular standards 
as well as with application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59.

The Board has considered the potential application of the 
various other provisions of 38 C.F.R. Parts 3 and 4.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, for 
the reasons discussed above, the Board concludes that the 
currently assigned rating for the appellant's low back 
disability adequately reflects the level of impairment 
pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  However, 
in the instant case, the Board finds that Diagnostic Code 
5295 is the most appropriate schedular criteria for the 
evaluation of the appellant's back disability.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Since there is no currently diagnosed clinical evidence of 
intervertebral disc syndrome, the appellant's back disability 
is not entitled to a higher rating pursuant to Diagnostic 
Code 5293.  The appellant has never been diagnosed with 
intervertebral disc syndrome and although he clearly has some 
radicular pain and numbness symptoms with flare-ups of his 
low back pain, there is no evidence which supports a finding 
that such complaints reflect a "severe" or "pronounced" 
level of neuropathic impairment, which would support a higher 
rating under Diagnostic Code 5293.  Neurologically, the 
appellant was essentially normal at the time of the 1999 VA 
examinations.  Thus, a higher rating under Diagnostic Code 
5293 would not otherwise be in order in any case.

The appellant's contentions on appeal that have not been 
otherwise found by the Board to be noncredible, as discussed 
above in detail, have been accorded careful and compassionate 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  See Francisco, 7 Vet. App. at 
58.  It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1999 VA examinations are 
consistent with the appellant's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The appellant is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, his views as to the etiology of his pain 
complaints and/or the extent of functional impairment in his 
back are specifically outweighed by the medical evidence of 
record cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's back disability is not inadequate.  As the 
schedular criteria provide a basis to award increased 
compensation in this case for this disability, it does not 
appear that the appellant has an "exceptional or unusual" 
disability of the lumbar spine.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for his low back disability.  In addition, the 
appellant is shown to be presently employed and hence, there 
appears to be no specific evidence of "marked interference" 
in employment as a result of this disability beyond that 
contemplated by the regular schedular standards.  Thus, in 
the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above that 
assigned, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 55.


ORDER

An increased rating above 20 percent for the appellant's low 
back disability is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

